            Case 2:19-cv-00011-cr Document 18 Filed 12/22/20 Page 1 of 22




                           UNITED STATES DISTRICT COURT
                                     FOR THE                           l021 i£C 22 PM 2: 59
                               DISTRICT OF VERMONT

LEONARD K., JR.,                                  )
                                                  )
              Plaintiff,                          )
                                                  )
       V.                                         )      Case No. 2:19-cv-00011
                                                  )
COMMISSIONER OF SOCIAL SECURITY,                  )
                                                  )
              Defendant.                          )

                     OPINION AND ORDER
  GRANTING PLAINTIFF'S MOTION FOR AN ORDER REVERSING THE
 DECISION OF THE COMMISSIONER, DENYING THE COMMISSIONER'S
 MOTION FOR AN ORDER AFFIRMING THE DECISION, AND REMANDING
                  FOR FURTHER PROCEEDINGS
                         (Docs. 9 & 14)
       Plaintiff Leonard Kelley, Jr., is a claimant for Social Security Disability Insurance
Benefits ("DIB") under the Social Security Act (the "SSA"). He brings this action
pursuant to 42 U.S.C. § 405(g) to reverse the decision of the Social Security
Commissioner (the "Commissioner") that he is not disabled. (Doc. 9.) The Commissioner
moves to affirm. (Doc. 14.)
       Plaintiff is represented by Mary C. Welford, Esq. Special Assistant United States
Attorney Daniella M. Calenzo represents the Commissioner.
I.     Procedural History.
       On November 27, 2012, Plaintiff filed an application for DIB, alleging a disability
onset date of February 5, 2011, due to a back injury related to lifting heavy truck tires.
His date last insured was June 30, 2016. The SSA denied his application on January 29,
2013, and on reconsideration on August 9, 2013.
       Plaintiff filed a timely request for a hearing and on September 14, 2014, a
videoconference hearing was held before Administrative Law Judge Thomas Merrill (the
"ALJ") at which Plaintiff and Vocational Expert ("VE") Elizabeth C. LaFlamme
           Case 2:19-cv-00011-cr Document 18 Filed 12/22/20 Page 2 of 22




testified. On November 24, 2014, the ALJ issued a written decision finding that Plaintiff
was not disabled. In that decision, the ALJ found that Plaintiff had a residual functional
capacity ("RFC") to perform sedentary work and although he could not perform his past
relevant work, there were jobs in significant numbers in the national economy that he
could perform. Plaintiff filed a timely appeal to the SSA's Office of Disability
Adjudication and Review Appeals Council (the "Appeals Council"), which denied his
request for review on February 29, 2016.
       On April 15, 2016, Plaintiff filed a Complaint in this court and filed a motion to
reverse the Commissioner's decision. The Commissioner filed a motion to affirm. On
April 25, 2017, Chief Judge Geoffrey W. Crawford of this court issued an Opinion and
Order remanding the ALJ's determination that Plaintiff had no nerve root compression
which this court found was not supported by substantial evidence and instructing the ALJ
to make a "new determination at step three consistent with the [court's opinion]" (the
"Remand Order"). (AR 597.) On appeal to the ALJ, the SSA consolidated a January 19,
2017 application for DIB filed by Plaintiff alleging a reading and writing disability, a
learning disability, peripheral anatomic neuropathy, and back related impairments.
Plaintiff timely requested a hearing and on September 19, 2018, an in-person hearing was
held in which Plaintiff, VE Dennis King, and John Kwock, MD, testified.
       On October 18, 2018, ALJ Merrill again issued an unfavorable decision
concluding that Plaintiff does not have an impairment or combination of impairments that
meets or medically equals the severity of one of the listed impairments in 20 C.F .R.
§ 404, Subpart P, Appendix 1. The ALJ found that Plaintiff had the RFC to perform light
work and although he cannot perform his past relevant work, there are jobs in significant
numbers in the national economy that he can perform.
       Plaintiff filed his Complaint on January 16, 2019 and a motion to reverse the
decision of the Commissioner on June 27, 2019. On October 9, 2019, the Commissioner
filed a motion to affirm. On appeal, Plaintiff asserts the ALJ erred by failing to follow the
Remand Order; misapplied Step Two of the analysis; failed to follow the treating




                                              2
           Case 2:19-cv-00011-cr Document 18 Filed 12/22/20 Page 3 of 22




physician rule; and misapplied the medical equivalence rule. He requests a remand for the
calculation of benefits.
II.    The ALJ's Application of the Five-Step, Sequential Framework.
       In order to receive DIB benefits, a claimant must be disabled on or before his date
last insured. 1 SSA regulations set forth the following five-step, sequential framework to
determine whether a claimant is disabled:
       ( 1) whether the claimant is currently engaged in substantial gainful activity;
       (2) whether the claimant has a severe impairment or combination of
       impairments; (3) whether the impairment meets or equals the severity of the
       specified impairments in the Listing of Impairments; (4) based on a
       "residual functional capacity" assessment, whether the claimant can
       perform any of his or her past relevant work despite the impairment; and
       (5) whether there are significant numbers of jobs in the national economy
       that the claimant can perform given the claimant's residual functional
       capacity, age, education, and work experience.
McIntyre v. Colvin, 758 F.3d 146, 150 (2d Cir. 2014) (citing 20 C.F.R.
§§ 404.1520(a)(4)(i)-(v), 416.920(a)(4)(i)-(v)).
       "The claimant has the general burden of proving that he or she has a disability
within the meaning of the Act, and bears the burden of proving his or her case at [S]teps
[O]ne through [F]our of the sequential five-step framework established in the SSA
regulations[.]" Burgess v. Astrue, 537 F.3d 117, 128 (2d Cir. 2008) (internal quotation
marks and citations omitted). At Step Five, "the burden shift[ s] to the Commissioner to
show there is other work that [the claimant] can perform." McIntyre, 758 F.3d at 150
(alterations in original) (internal quotation marks omitted).
        In this case, the ALJ concluded at Step One that Plaintiff had not engaged in any
substantial gainful activity since February 5, 2011, his alleged onset date. At Step Two,

1
 Disability is defined as the inability "to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected to result in
death or which has lasted or can be expected to last for a continuous period of not less than 12
months[.]" 42 U.S.C. §§ 423(d)(l)(A), 1382c(a)(3)(A). A claimant's "physical or mental
impairment or impairments" must be "of such severity" that the claimant is not only unable to do
any previous work but cannot, considering the claimant's age, education, and work experience,
engage in any other kind of substantial gainful work which exists in the national economy. 42
U.S.C. §§ 423(d)(2)(A), 1382c(a)(3)(B).


                                                 3
           Case 2:19-cv-00011-cr Document 18 Filed 12/22/20 Page 4 of 22




he concluded that Plaintiff had the severe impairments of degenerative joint disease and
degenerative disc disease of the lumbar spine. Based upon Plaintiffs Global Assessment
Functioning ("GAF") score of eighty-five, Plaintiffs previous vocational rehabilitation
services skills scores, his ability to function successfully in a job for twenty-seven years,
and a review of the record by two consultative psychologists, the ALJ determined that
Plaintiff did not have a severe mental health impairment.
       At Step Three, the ALJ concluded that no impairment or combination of
impairments met or medically equaled the severity of a listed impairment. The ALJ found
that regardless of whether Plaintiff had nerve root compression, he consistently presented
with a negative straight leg raise, normal strength, gait, and sensation, and that Plaintiff
was "neurologically intact, except when presenting with non-dermatomal symptoms[.]"
(AR 514.) 2
       At Step Four, the ALJ determined that Plaintiff had the RFC to:
       [P]erform light work as defined in 20 CFR 404. l 567(b) except that he can
       that lift and carry 20 pounds occasionally and 10 pounds frequently. He can
       stand and walk for 6 hours and sit for 6 hours. He can push and pull
       frequently to operate foot controls. He can frequently climb ramps and
       stairs, occasionally stoop and crawl and occasionally climb ladders, ropes
       and scaffolding and can frequently be exposed to hazards.
(AR 514-15.)
       At Step Five, the ALJ determined that Plaintiff could not perform his past relevant
work, but considering his age, education, work experience, and RFC, there were a
significant number of jobs in the national economy that Plaintiff could perform. Relying
on the VE's testimony that Plaintiff could perform positions as garment sorter, laundry


2
 The ALJ does not provide a definition of "neurologically intact" or "non-dermatomal
symptoms" and these terms were not contained in the medical report he cites. Rather, that report
notes: "Light touch sensation is definitely diminished on the left when compared to the right.
This is diffuse in the entire leg and foot and doesn't seem to follow a dermatomal pattern." (AR
491.) "Dermatome" refers to sections of a person's skin which have been mapped "in order to
show the nerve supply to each area." ATTORNEYS MEDICAL ADVISOR, § 3 :52 (Christine Stewart
and Betty Brutinan, eds. 2020). "By studying the dermatomes, it is possible to locate the site of
neural disorder or damage." Id. The report cited also does not state Plaintiff presented as
"neurologically intact." (AR 491.)


                                                4
            Case 2:19-cv-00011-cr Document 18 Filed 12/22/20 Page 5 of 22




worker, and small parts assembler, the ALJ found that Plaintiff was "capable of making
successful adjustment to other work" (AR 522) and was not disabled.
III.   Conclusions of Law and Analysis.
       A.     Standard of Review.
       In reviewing the Commissioner's decision, the court '"conduct[s] a plenary review
of the administrative record to determine if there is substantial evidence, considering the
record as a whole, to support the Commissioner's decision and if the correct legal
standards have been applied.'" Cichocki v. Astrue, 729 F .3d 172, 175-76 (2d Cir.2013)
( quoting Kohler v. Astrue, 546 F .3d 260, 265 (2d Cir. 2008)). "Substantial evidence is
'more than a mere scintilla. It means such relevant evidence as a reasonable mind might
accept as adequate to support a conclusion.'" Selian v. Astrue, 708 F.3d 409,417 (2d Cir.
2013) (internal brackets and quotation marks omitted) (quoting Richardson v. Perales,
402 U.S. 389,401 (1971)).
       Even if the court could draw different conclusions after an independent review of
the record, the court must uphold the Commissioner's decision if it is supported by
substantial evidence and when the proper legal principles have been applied. See 42
U.S.C. § 405(g). The Commissioner, not the reviewing court, resolves evidentiary
conflicts and determines credibility issues, and the court may not substitute its own
judgment for that of the Commissioner. See Veino v. Barnhart, 312 F.3d 578, 586 (2d
Cir. 2002); Aponte v. Sec '.Y, Dep 't ofHealth & Human Servs. of US., 728 F .2d 588, 591
(2d Cir. 1984).
       B.     Whether the ALJ's Finding of No Nerve Root Compression Violated
              the Remand Order.
       Plaintiff asserts that the ALJ did not follow the Remand Order but instead
conducted his own analysis of the medical evidence to support his conclusion that there
was no nerve root compression. In the alternative, if the Remand Order did not compel
the ALJ to find nerve root compression, Plaintiff contends the ALJ failed to render a
decision consistent with the Remand Order. The Commissioner counters that the Remand
Order did not compel the ALJ to find nerve root compression without further analysis but


                                              5
           Case 2:19-cv-00011-cr Document 18 Filed 12/22/20 Page 6 of 22




even if that interpretation of it is adopted, Plaintiff must still demonstrate Listing 1.04(A)
is satisfied and has not done so.
       The Remand Order was based on a finding by this court that "there is some
evidence of nerve root compression in the record" and that "[t]he ALJ's contrary
determination is not supported." (AR 596.) This court declined to address whether
Plaintiffs condition satisfied the remaining requirements of Listing 1.04(A). Therefore,
on remand the ALJ was free whether the other requirements of Listing 1.04(A) were
satisfied. Relying on the same evidence from his November 24, 2014 decision, the ALJ
concluded: "[t]here is no evidence of nerve root compression as of the claimant's alleged
onset date[,]" (AR 512), and "[o]fnote, Dr. Shen did not write that there was nerve root
compression found during his 2013 minimally invasive surgery[.]" (AR 513.) However,
in the alternative, the ALJ held that "regardless of nerve root compression or not, the
[Plaintiff] consistently presented with negative straight leg raise finding. He had normal
strength, normal sensation, and normal gait" and concluded "the [Plaintiffs] spine
condition does not meet or medically equal the criteria of [L]isting 1.04." (AR 514.) That
Listing states:
       1.04 Disorders of the spine (e.g., herniated nucleus pulposus, spinal
       arachnoiditis, spinal stenosis, osteoarthritis, degenerative disc disease, facet
       arthritis, vertebral fracture), resulting in compromise of a nerve root
       (including the cauda equina) or the spinal cord. With:
       A. Evidence of nerve root compression characterized by neuro-anatomic
       distribution of pain, limitation of motion of the spine, motor loss (atrophy
       with associated muscle weakness or muscle weakness) accompanied by
       sensory or reflex loss and, ifthere is involvement of the lower back,
       positive straight-leg raising test (sitting and supine)[.]
20 C.F.R. § Pt. 404, Subpt. P, App. 1.
       Courts have disagreed how to interpret Listing 1.04(A) with some courts
concluding that nerve root compression is a separate requirement while other courts
finding that "nerve root compression characterized by neuro-anatomic distribution of
pain" is required by Listing 1.04(A). Compare Radford v. Colvin, 734 F .3d 288, 293 (4th
Cir. 2013) (conducting a textual analysis and interpreting Listing 1.04(A) as requiring



                                               6
             Case 2:19-cv-00011-cr Document 18 Filed 12/22/20 Page 7 of 22




evidence of nerve root compression "distinguished by - the four symptoms."); Reynard v.
Colvin, 220 F. Supp. 3d 529, 536 (D. Vt. 2016) (treating nerve root compression as the
predicate and the remaining elements as evidence of nerve root compression); Jeske v.
Saul, 955 F.3d 583, 588 (7th Cir. 2020) (same); Ryan v. Astrue, 5 F. Supp. 3d 493, 508-
09, 508 n.13 (S.D.N.Y. 2014) (same); with Norman v. Astrue, 912 F. Supp. 2d 33, 78-79
(S.D.N.Y. 2012) (treating "evidence of nerve root compression characterized by neuro-
anatomic distribution of pain[,]" "limitation of motion of the spine[,]" and "motor loss
... accompanied by sensory or reflex loss" as separate requirements); Davis v. Astrue,
2010 WL 2545961, at *4 (N.D.N.Y. June 3, 2010) (same). Under either approach, nerve
root compression is a requirement of Listing 1.04(A) that can be determined independent
of whether there was a positive straight leg raise test, motor loss, and sensory or reflex
loss.
        The ALJ should have started his analysis acknowledging that, as the Remand
Order held, there was some evidence of nerve root compression 3 and then analyzed the
other requirements under Listing 1.04(A), including whether there were positive straight
leg tests in both the sitting and supine positions. It was thus error for the ALJ to fail to
follow the Remand Order in this respect.
        C.     Whether the ALJ's Finding that there was no Positive Straight Leg
               Test is Supported by Substantial Evidence.
        Plaintiff contends the ALJ committed reversible error by concluding that there
were no positive straight leg tests because Plaintiff had positive straight leg tests on three
separate occasions, in April 2011 and July and August of 2012. He asserts that the ALJ's
conclusion that Plaintiff presented "no requisite positive straight-leg raising tests[,]" (AR
512), was not harmless error because the ALJ acknowledged that "[u]nder Listing 1.04
... a positive straight leg raise finding is evidence of nerve root compression." Id. at 514.


3
  Evidence of nerve root compression includes: the magnetic resonance imaging ("MRI")
conducted on July 29, 2009 which revealed compression at the right L5 nerve root; the March 3,
2011 MRI which showed "moderate right neural foraminal stenosis and encroachment on the
right lateral recess" (AR 300); positive straight leg tests; and Jian Shen, MD's July 22, 2014
opinion in which he opined that Plaintiffs condition met Listing l .04(A).


                                               7
           Case 2:19-cv-00011-cr Document 18 Filed 12/22/20 Page 8 of 22




The ALJ also ignored evidence of other symptoms relevant to Listing l .04(A). 4
       At Step Three, Plaintiff must demonstrate by a preponderance of the evidence that
an impairment lasted or will last for at least twelve months. The ALJ found that from
"April to August 2012, the [Plaintiff] presented with a normal gait, and with normal
range of motion or all his major joints and muscle groups." Id. at 513. Citing Dr. Shen' s
note dated July 22, 2013, showing a negative straight leg raise test, id at 490, and a July
22, 2014 report in which Dr. Shen states that Plaintiff was unable to complete a straight
leg raise in either leg in a sitting or supine position, id at 469, the ALJ concluded that the
Plaintiff"consistently presented with negative straight leg raise finding." Id at 514.
       An ALJ is "required to explain why claimant failed to meet or equal the Listings
'[w]here the claimant's symptoms as described by the medical evidence appear to match
those described in the Listings."' Monsoori v. Comm 'r ofSoc. Sec., 2019 WL 2361486,
*3 (W.D.N.Y. June 4, 2019) (quoting Rockwood v. Astrue, 614 F. Supp. 2d 252,273
(N.D.N.Y. 2009)). The ALJ must "build an accurate and logical bridge from the evidence
to [his] conclusion to enable meaningful review." Hamedallah ex rel. v. Astrue, 876 F.
Supp. 2d 133, 142 (N.D.N.Y. 2012) (quoting Steele v. Barnhart, 290 F.3d 936, 941 (7th
Cir. 2002)) (internal quotation marks omitted). In this case, the ALJ disregarded evidence
of three positive straight leg tests and other symptoms relevant to the applicable Listing.
       Although a claimant must "present medical findings equal in severity to all the

4
  In finding that Plaintiff does not meet Listing 1.04(A) because he does not have the associated
symptoms, ALJ Merrill disregarded evidence in the record that Plaintiff has: "pain in his lower
back and shooting down his [right] leg" (AR 276); "lower extremity numbness and lower
extremity tingling" id. at 278; pain "[n]oted in both legs" id. at 352; "[r]esidual neurogenic
symptoms in the legs" id. at 493; "[d]iminished range of motion in all planes" id. at 501;
"[d]ecreased ROM to trunk torsion L&R" id. at 1033; "[r]ange of motion is painful with left
lateral flexion and right lateral flexion" (AR 335); "[h]e can never flex (bend forward) for more
than a brief moment because that will always cause a flare-up" id. at 1074; "[i]n a standing
position, motion in his lumbar spine is restricted" id. at 357; "[s]ensory evaluation shows
... decreased sensation left thigh in a non-dermatomal pattern. On motor evaluation he has
decreased strength in all areas tested in both legs anywhere for 5 minus to 4+ over 1O." Id. at
314; "distal numbness, weakness in the limbs" id. at 352; positive straight leg raise test;
"[s]traight leg raise, femoral tension stretch and Faber maneuvers all cause low back pain" id. at
314; "antalgic gait" (AR 314, 360); impaired gait that is "forward, flexed, antalgic, wide." Id. at
426.


                                                 8
            Case 2:19-cv-00011-cr Document 18 Filed 12/22/20 Page 9 of 22




criteria for the one most similar listed impairment[,]" Sullivan v. Zebley, 493 U.S. 521,
531 (1990), at least one Circuit has held a claimant need not demonstrate that all
symptoms are present simultaneously:
         Listing 1.04A requires a claimant to show only what it requires him to
         show: that each of the symptoms are present, and that the claimant has
         suffered or can be expected to suffer from nerve root compression
         continuously for at least 12 months. A claimant need not show that each
         symptom was present at precisely the same time-i.e., simultaneously-in
         order to establish the chronic nature of his condition. Nor need a claimant
         show that the symptoms were present in the claimant in particularly close
         proximity. As the Commissioner recognizes, abnormal physical findings
         may be intermittent, but a claimant may nonetheless prove a chronic
         condition by showing that he experienced the symptoms over a period of
         time as evidenced by a record of ongoing management and evaluation. To
         require proximity of findings would read a new requirement into the listing
         that is unsupported by the text, structure, medical practice, or common
         sense, and we decline to do so.
Radford v. Colvin, 734 F.3d 288,294 (4th Cir. 2013) (internal citation and quotation
marks omitted). Other courts 5 have followed the SSA Acquiescence Ruling ("AR") 15-
1(4) which states, "when the listing criteria are scattered over time, wax and wane, or are
present on one examination but absent on another, the individual's nerve root
compression would not rise to the level of severity required by listing 1.04A" and "the
claimant must also show that this level of severity continued, or is expected to continue,
for a continuous period of at least 12 months." Consistent with the plain language of
Listing 1.04(A), the court agrees with the Fourth Circuit that the simultaneous and
continuous presence of all Listing requirements is not mandated if the twelve-month
requirement is otherwise satisfied.
         The Commissioner's argument that any error is harmless because the ALJ's
decision accurately reflects Plaintiffs failure to satisfy the other requirements of Listing
l .04(A) is unavailing because the ALJ did not adequately address those requirements and


5 See,e.g., Casillas v. Comm'r ofSoc. Sec., 2020 WL 4283896, at *4 n.2 (W.D.N.Y. July 27,
2020); Wahler v. Comm 'r Soc. Sec., 2020 WL 3496300 (W.D.N.Y. June 29, 2020); Monsoori v.
Comm 'r ofSoc. Sec., 2019 WL 2361486, *4 (W.D.N.Y. June 4, 2019).


                                              9
            Case 2:19-cv-00011-cr Document 18 Filed 12/22/20 Page 10 of 22




the court cannot affirm the ALJ's decision on different grounds from those considered by
the agency. See SEC v. Chenery Corp., 332 U.S. 194, 196 (1947) (a court reviewing the
decision of an administrative agency "must judge the propriety of such action solely by
the grounds invoked by the agency. If those grounds are inadequate or improper, the
court is powerless to affirm the administrative action by substituting what it considers to
be a more adequate or proper basis."); Lesterhuis v. Colvin, 805 F.3d 83, 89 (2d Cir.
2015) (per curiam) ("we may not affirm an administrative action on grounds different
from those considered by the agency") (internal quotation marks omitted). On remand,
the ALJ must follow the Remand Order, recognize the positive leg tests, and address all
of the requirements of Listing l .04(A).
       For the foregoing reasons, the court GRANTS Plaintiff's motion to reverse and
DENIES the Commissioner's motion to affirm.
       D.      Whether the ALJ's Finding that Plaintiff's Mental Impairments were
               not Medically Determinable or Severe is Supported by Substantial
               Evidence.
       Plaintiff asserts that the ALJ' s Step Two determination is not based on substantial
evidence because he failed to consider Plaintiff's severe learning disabilities and rejected
evidence of his inability to read and write. At Step Two, the ALJ must determine whether
Plaintiff had a medically determinable impairment or impairments and whether those
impairments meet or equal an impairment listed in Appendix 1. 20 C.F .R. § 416.920. To
establish a medically determinable impairment, the SSA requires evidence from an
acceptable medical source using "medically acceptable clinical and laboratory diagnostic
techniques" and the "mental impairment must be established by objective medical
evidence from an acceptable medical source." 20 C.F.R. § 404.1521. The second part of
Step Two requires the ALJ to determine whether the impairment is severe. Id. "[T]he
standard for a finding of severity under Step Two of the sequential analysis is de
minimis and is intended only to screen out the very weakest cases." McIntyre, 758 F.3d at
151; Dixon v. Shala/a, 54 F.3d 1019, 1030 (2d Cir. 1995) (agreeing with the Supreme
Court and sister circuits that "Step Two may do no more than screen out de



                                             IO
          Case 2:19-cv-00011-cr Document 18 Filed 12/22/20 Page 11 of 22




minimis claims.") (citing Bowen v. Yuckert, 482 U.S. 137, 158 (1987) (O'Connor, J.,
concurring)).
       The ALJ relied on several sources to determine that Plaintiff did not establish a
mental health impairment, including his findings that although Plaintiff received special
education services he also participated in vocational rehabilitation services focused on
math and computer skills and that he answered 19/25 questions correctly on a
computational test. He cited evidence that Plaintiff "did graduate from high school" 6 and
"was receptive to instruction and attentive" (AR 510) as supporting a conclusion that
Plaintiff could read and write.
       The ALJ further cited a June 2014 report by Philip Drum, PhD, a licensed clinical
psychologist, for psychological clearance for a spinal cord stimulator in which Plaintiff is
recorded as presenting with a euthymic mood, an appropriate affect, and expressing no
gross cognitive abnormality. Dr. Drum opined that Plaintiffs GAF score was eighty-five
which the ALJ noted was historically indicative of normal mental status even though the
GAF was removed from the diagnostic and statistical manual of mental disorders in
2015. 7 Additionally, the ALJ found Plaintiff was able to work at Bennington Tire


6
  Pursuant to the SSA regulations "numerical grade level may not represent ... actual
educational abilities." 20 C.F.R. § 404.1564; see also Skinner v. Sec'y of Health & Human
Servs., 902 F.2d 447,450 (6th Cir. 1990) (holding "[a] numerical grade level is properly used to
determine a claimant's educational abilities only if contradictory evidence does not exist" and
that evidence of illiteracy contradicted the ALJ' s determination that the claimant had "marginal
education"); Matthews v. Comm'r o/Soc. Sec., No. l:13-CV-195, 2014 WL 5392991, at *10 (D.
Vt. Oct. 23, 2014) (holding that an ALJ improperly relied on numerical grade level when there
was other evidence in the record demonstrating the claimant's limited education, including the
claimant's limited ability to read).
7 GAF scores are of limited relevance to a SSA disability determination. See Revised Medical
Criteria for Evaluating Mental Disorders and Traumatic Brain Injury, 65 Fed. Reg. 50746,
50764-5 (2000) (stating a GAF score "does not have a direct correlation to the severity
requirements in [the SSA's] mental disorders listings"); DeBoard v. Comm'r ofSoc. Sec., 211 F.
App'x 411, 415 (6th Cir. 2006) ("[T]he Commissioner has declined to endorse the [GAF] score
for use in the Social Security ... disability programs, and has indicated that [GAF] scores have
no direct correlation to the severity requirements of the mental disorders listings.") (internal
quotation marks omitted); Berry v. Comm'r o/Soc. Sec., 2015 WL 4557374, at *3 n.10
(S.D.N.Y. July 29, 2015) ("the utility of [a GAF score] is debatable, particularly after its
exclusion from the fifth edition of the Diagnostic and Statistical Manual of Mental Disorders.").


                                                11
          Case 2:19-cv-00011-cr Document 18 Filed 12/22/20 Page 12 of 22




Corporation from 1984 through February 6, 2011 without "problem in any functional
area[,]" (AR 511), and Dr. King, Plaintiffs primary care provider, noted that Plaintiffs
medical history did not include depression, anxiety disorder, or substance abuse. This,
however, was not the only evidence in the record and, in any event, does not negate
Plaintiffs claim that he is unable to read and write.
       In a report ordered by the ALJ, in addition to his concerns regarding Plaintiffs
"possible mild mental retardation[,]" (AR 421) Dr. Korgeski opined that it "[s]ounds as
though he has pervasive academic difficulties so [cannot] diagnose clearly as LD vs.
borderline IQ vs. MR .... He came across as having significant intellectual disabilities."
Id. The ALJ discounted these observations because Dr. Korgeski did not offer a definitive
diagnosis. This was error. See 20 C.F.R. § 416.920(a)(3) (requiring an ALJ to consider
"all evidence in your case record when we make a determination or decision whether you
are disabled."); Lopez v. Sec'y ofDep't ofHealth & Human Servs., 728 F.2d 148, 150-51
(2d Cir. 1984) (holding that a decision should be remanded "when it appears that the ALJ
has failed to consider relevant and probative evidence which is available to him."). If the
ALJ found Dr. Korgeski's opinion deficient, he had an "affirmative obligation to develop
the administrative record[,]" Melville v. Apfel, 198 F.3d 45, 51 (2d Cir. 1999), and to
"inquire fully into the matters at issue[.]" 20 C.F.R. § 702.338.
       The ALJ's reliance on the reports of Howard Goldberg, PhD, Edward Hurley,
PhD, Kuhrt Wienerke, MD, who in reviewing the record considered Plaintiffs inability
to read or write, does not render the ALJ's error harmless. None of those medical sources
actually tested Plaintiffs ability to read and write or reached a conclusion on that issue.
See 20 C.F .R. § 404.1564 (requiring consideration of educational background); Clancy v.
Astrue, 2009 WL 1457690, at *4 (N.D.N.Y. May 22, 2009) (holding that consideration of
evidence that contradicts educational level, including literacy, must be considered).
Correspondingly, the ALJ did not question the VE about Plaintiffs inability to read and
write and thus those limitations were not considered in the determination of what jobs
Plaintiff could perform in the national economy.
       Because the ALJ did not adequately consider Plaintiffs reading and writing


                                             12
             Case 2:19-cv-00011-cr Document 18 Filed 12/22/20 Page 13 of 22




abilities in his Step Two determination which, in tum, resulted in no limits pertaining to
Plaintiffs literacy in the RFC, the court GRANTS Plaintiffs motion to reverse and
DENIES the Commissioner's motion to affirm.
        E.      Whether the ALJ Failed to Follow the Treating Physician Rule.
        Plaintiff asserts that the ALJ violated the treating physician rule by applying the
post-March 27, 2017 rule even though Plaintiff filed his original claim on November 26,
2012 and his second claim on January 19, 2017. He argues that an exchange between the
ALJ and Dr. Kwock at the September 19, 2018 hearing demonstrates that the ALJ was
applying the wrong standard. He also argues that the ALJ erred by according the most
weight to consultative physician Dr. Kwock, little weight to treating physician, Dr. King,
and no weight to treating physician, Dr. Shen, and chiropractor, Erin Wright, at Step
Four.
        The treating physician rule from pre-March 27, 2017 applies to Plaintiffs claim.
Harrison v. Comm 'r ofSoc. Sec., 2018 WL 3153399, at *3 n.4 (W.D.N.Y. June 28, 2018)
("SSR 06-03p has been rescinded by Federal Register Notice Vol. 82, No. 57, page
15263, but remains in effect for claims filed before March 27, 2017."). The ALJ thus
erred when he directed both counsel and a witness to the wrong rule. See AR 544, 545.
The pre-March 27, 2017 regulations state:
        Generally, we give more weight to medical opinions from your treating
        sources, since these sources are likely to be the medical professionals most
        able to provide a detailed, longitudinal picture of your medical
        impairment(s) and may bring a unique perspective to the medical evidence
        that cannot be obtained from the objective medical findings alone or from
        reports of individual examinations, such as consultative examinations or
        brief hospitalizations. Ifwe find that a treating source's medical opinion on
        the issue(s) of the nature and severity of your impairment(s) is well-
        supported by medically acceptable clinical and laboratory diagnostic
        techniques and is not inconsistent with the other substantial evidence in
        your case record, we will give it controlling weight. When we do not give
        the treating source's medical opinion controlling weight, we apply the
        factors listed in paragraphs (c)(2)(i) and (c)(2)(ii) of this section, as well as
        the factors in paragraphs (c)(3) through (c)( 6) of this section in determining
        the weight to give the medical opinion. We will always give good reasons



                                               13
          Case 2:19-cv-00011-cr Document 18 Filed 12/22/20 Page 14 of 22




       in our notice of determination or decision for the weight we give your
       treating source's medical opinion.
20 C.F.R. § 404.1527(c)(2).
       If an ALJ decides a treating physician opinion is not entitled to controlling weight,
he or she must determine how much weight, if any, to give it using the "nonexclusive
Burgess factors: (1) the frequen[cy], length, nature, and extent of treatment; (2) the
amount of medical evidence supporting the opinion; (3) the consistency of the opinion
with the remaining medical evidence; and (4) whether the physician is a specialist."
Estrella v. Berryhill, 925 F.3d 90, 95-96 (2d Cir. 2019) (internal quotation marks
omitted) (alteration in original). "[T]he ALJ must give good reasons ... for the weight [it
gives the] treating source's [medical] opinion[,]" id. at 96 (internal quotation marks
omitted) (alterations in original), however, "recitation of each and every factor" is not
required so long as "the ALJ's reasoning and adherence to the regulation are clear[.]"
Rivera v. Comm 'r ofSoc. Sec., 394 F. Supp. 3d 486,494 (S.D.N.Y. 2019) (internal
brackets omitted) (quoting Atwater v. Astrue, 512 F. App'x 67, 70 (2d Cir. 2013)). "An
ALJ' s failure to explicitly apply the Burgess factors when assigning weight" to a treating
physician's opinion "is a procedural error" that is harmless only if "a searching review of
the record assures [the court] that the substance of the treating physician rule was not
traversed[.]" Estrella, 925 F.3d at 96 (citations and internal quotation marks omitted).
       The treating physician rule does not require the ALJ to defer to a treating
physician's opinion on an issue reserved for the Commissioner's judgment, "including
the ultimate finding of whether a claimant is disabled and cannot work[.]" Snell v. Apfel,
177 F.3d 128, 133 (2d Cir. 1999); see 20 C.F.R. §§ 404.1527(d)(l), 416.927(d)(l) ("A
statement by a medical source that you are 'disabled' or 'unable to work' does not mean
that we will determine that you are disabled."). However, the Commissioner's
prerogative to determine disability "does not exempt administrative decisionmakers from
their obligation ... to explain why a treating physician's opinions are not being credited."
Snell, 177 F .3d at 134 (remanding to Appeals Council "for a statement of the reasons on
the basis of which [plaintiffs treating physician's] finding of disability was rejected.").


                                              14
          Case 2:19-cv-00011-cr Document 18 Filed 12/22/20 Page 15 of 22




       In July 2009, Dr. King reviewed an MRI of Plaintiffs back following a work-
related injury which revealed that Plaintiffs lumbar spine had stenosis and right L5 nerve
root compression. Plaintiff returned to work from 2009-2010. He alleges disability
starting on February 5, 2011 when he claims his 2009 work injury was exacerbated. In
March 2011, Melissa Rowe, a nurse practitioner, ordered an MRI which showed extruded
lumbar disc L4-L5, lumbar canal stenosis, lumbar disc degeneration, and lumbar disc
disorder with myelopathy. Dr. King reviewed that MRI and noted that Plaintiffs diffuse
disc bulge and hypertrophic change were slightly decreased in size compared to his
previous MRI. The MRI also showed bilateral facet arthropathy with moderate right
neural foraminal stenosis and moderate central stenosis but no central stenosis or
neuroforaminal narrowing.
       In January 2013, Dr. King examined Plaintiff after he complained oflower back
pain. This was a follow-up appointment from an earlier evaluation at which Plaintiff
presented with these same symptoms. During the exam, Dr. King observed that Plaintiff
still could not sit due to pain, that he appeared uncomfortable, and had an antalgic gait.
Dr. King did not observe a hemiparetic gait and noted that he had "normal lower
extremity compartments." (AR 360.)8 Dr. King ordered an MRI and noted that Plaintiff
has a congenitally small lumbar spinal canal with superimposed multilevel stenosis, mild
facet degenerative changes at L3-L4 and L4-L5, and transitional lumbar spine. With
regard to the mild facet degenerative changes on L4-L5, Dr. King noted that there was
mild foraminal encroachment but without nerve root impingement.
       In November 2014, Dr. King recorded that Plaintiff struggles to do housework and

8
  Lower extremity compartment refers to "[ c]ompartment syndrome[] ... caused by increased
pressure in the muscle compartments[.]" MEDICAL INFORMATION SYSTEM FOR LAWYERS,§ 6:202
(J. Stanley McQuade, ed., 2020). The condition may arise from "swelling of the muscle fibers or
bleeding or any other space occupying them in the compartment; and when the nerve fibers or
nerve endings in the compartment are squeezed, this causes pain" and "may resolve with rest and
should then be followed by strengthening exercises. In severe cases (where there is
unmanageable pain or where vascular or neurological damage may produce permanent
impairments) the pressure may need to be relieved by fasciotomy (incising the fascia! cover)."
Id



                                              15
          Case 2:19-cv-00011-cr Document 18 Filed 12/22/20 Page 16 of 22




can only perform light housework because tasks such as squatting are difficult. Plaintiff
reported that he could leave the house to do shopping but that is the most activity he can
do and that he walks to prevent himself from stiffening up. Dr. King diagnosed Plaintiff
with persistent lumbar disc syndrome with left L4 and LS radiculopathy. Plaintiff saw Dr.
King in October 2016 to discuss his pain which he rated at an eight out of ten and which
radiated bilaterally down his legs.
       In July 2018, Dr. King submitted a medical source statement of ability to do work
related activities wherein he noted Plaintiffs physical limitations, opining that Plaintiff
could only lift or carry up to ten pounds up to one-third of a workday. Plaintiff could sit
for eight minutes, stand for four to five minutes, and walk for three to five minutes
without interruption. In total, Dr. King identified that Plaintiff could sit for thirty-five
minutes, stand for twenty minutes, and walk for fifteen to twenty minutes per workday,
noting that he must lie down on either side for one to one and a half hours in between
each period of sitting, standing or walking. Dr. King also opined that although Plaintiff
does not need a cane to ambulate, he uses furniture and fixtures for support when
available and he was unable to climb stairs, ladders, and scaffolding, was unable to reach
overhead, push, and pull, and could not operate foot controls.
       Despite his recognition that Dr. King was Plaintiffs treating physician, the ALJ
gave Dr. King's opinion little weight because he saw Plaintiff only four times during the
period at issue and because there was no record that Dr. King and Plaintiff ever discussed
his physical limitations. 9 He further found that Dr. King's determination that Plaintiff was
unable to walk or shop contradicted Plaintiffs own statements. In recounting that Dr.
King saw Plaintiff only four times during the relevant period, the ALJ ignores the full
length of the treatment relationship which began in 2009 not in 2013 and which involved
at least a dozen appointments with Dr. King. Additionally, by noting that there was no
record that Dr. King and Plaintiff had conversations about Plaintiffs specific limitations,
the ALJ assumes that all discussions between a doctor and his or her patient are recorded

9
 For example, the ALJ noted that Dr. King and Plaintiff never discussed Plaintiff lying down for
periods of time, his ability to use his hands, or his ability to climb a ladder.


                                               16
              Case 2:19-cv-00011-cr Document 18 Filed 12/22/20 Page 17 of 22




in treatment notes. Because the ALJ failed to provide "good reasons" for according Dr.
King's opinions less that controlling weight, a remand is required. The ALJ made a
similar error with regard to treating physician Dr. Shen.
       In February 2013, Plaintiff met with Dr. Shen, a specialist, who reviewed the
January 2013 MRI and noted that Plaintiff has congenitally short pedicles and
progression of his lumbar spinal stenosis and the AP diameter of spinal canal at L4-L5 is
only five millimeters. Based on his observations, Dr. Shen recommended a minimally
invasive L2/3, L3/4, and L4/5 laminotomy/foraminotomy. Before this operation was
completed in May 2013, Dr. Shen reported that Plaintiff was having the surgery because
he had reported low back pain, left leg weakness, and bilateral thigh spasms over four
years with no significant relief from his multiple epidural steroid injections, facet block,
physical therapy, and chiropractic treatment. Dr. Shen noted that a new MRI showed
multilevel lumbar spinal stenosis and opined that Plaintiffs "subjective pain rating tends
to be accurate and there is no evidence of abnormal illness behavior ... [a]s such,
[Plaintiffs] objective ... task performance should be given equal weight to his subjective
reports of perceived ability." (AR 463.) In July 2014, in a functional capacity evaluation,
he concluded that Plaintiff, in his current condition, met the description of Listing
l.04(A). 10
       In February 2015, Dr. Shen stated in a letter that Plaintiff had some improvement
after his surgery but that his improvement had "plateaued." (AR 869.) He also noted that
there was no nerve root impingement at right L4-L5 but due to his congenitally short
pedicles, Plaintiffs lumbar spinal canal was narrow and there was impingement ofthecal
sac and lumbar nerve roots. In 2017, Dr. Shen wrote a letter in which he stated again that
Plaintiff met the requirements for Listing l.04(A) because he has congenital narrowing of


10
   In his report, Dr. Shen noted Plaintiffs physical limitations. With regard to lifting, he
concluded that Plaintiff was limited to occasional mid lifts of fifteen pounds and occasional high
lifts of five pounds, and that Plaintiff could not perform low lifts, carrying, pushing or pulling.
Additionally, Dr. Shen concluded that Plaintiff could stand, walk, stoop, crouch, kneel, or crawl
between 0-33% of his workday, could sit, react, or handle 34-66% of his workday, and finger for
65-100% of his workday.


                                                17
          Case 2:19-cv-00011-cr Document 18 Filed 12/22/20 Page 18 of 22




his spinal column that causes nerve root compression.
       The ALJ gave Dr. Shen's opinion regarding Plaintiffs satisfaction of Listing
l .04(A) requirements "no weight" (AR 513) because that issue was reserved for the
Commissioner. This was in error because although the ALJ is not bound by that opinion,
he must at least consider it. See 20 C.F.R. § 404.1527(d) (requiring the Commissioner to
"consider opinions from medical sources on issues such as whether your impairment(s)
meets or equals the requirements of any impairment(s) in the Listing[.]"); see also Krissy
Mae Jean J v. Comm'r ofSoc. Sec., 2020 WL 3638233, at *9 (D. Vt. July 6, 2020)
(granting motion to reverse decision of Commissioner where "the ALJ failed to provide
good reasons for failing to accord controlling weight to [the treating physician's] opinion"
and, as a result, "the treating physician rule was violated.").
       In May 2018, Erin Wright, a chiropractor who had been providing chiropractic
care to Plaintiff since July 20, 2016, observed that Plaintiff continued to have severe pain
in his lower back, and numbness into his left leg as well as limited range of motion.
Concurring with the conclusion of Dr. Shen, she stated that Plaintiffs negative straight
leg raise tests does not negate nerve root compression. The ALJ afforded no weight to
Ms. Wright's opinion because it concurred with Dr. Shen's opinion which he rejected and
because she "never saw the [Plaintiff] during the period at issue, seeing [him] as a new
patient a month after the date last insured." (AR 519.) Although Ms. Wright's opinion is
not entitled to "controlling weight" because she is a chiropractor and thus not considered
a medical source, Balsamo v. Chafer, 142 F.3d 75, 80 n.l (2d Cir. 1998) (noting that
chiropractors are not treating physicians); cf Diaz v. Shalala, 59 F.3d 307,313 (2d Cir.
1995) (holding that "a chiropractor's opinion is not a medical opinion") (emphasis
omitted), her opinion was nevertheless entitled to consideration using the same factors
used to evaluate the opinion ofa treating source. 20 C.F.R. § 404.1527(f)(l) ("we will
consider [non-medical] opinions using the same factors" as used to analyze medical
opinions but "not every factor for weighing opinion evidence will apply in every case
because the evaluation of an opinion from a medical source who is not an acceptable
medical source or from a nonmedical source depends on the particular facts in each


                                              18
           Case 2:19-cv-00011-cr Document 18 Filed 12/22/20 Page 19 of 22




case."). Here, the ALJ properly considered the length and nature of the treating
relationship, the nature of the treatment provided, and Ms. Wright's treatment notes and
area of expertise and concluded that Ms. Wright's treatment of Plaintiff did not pertain to
the relevant period and was therefore of little assistance in determining Plaintiffs
impairments. Against this backdrop, his decision to assign her opinion no weight was not
in clear error.
       After discounting the opinions of Plaintiffs treating physicians, the ALJ afforded
the most weight to Dr. Kwack, a non-examining consultative physician who reviewed the
record and testified at the hearing. Dr. Kwack opined that Plaintiff has mild residual
degenerative disc and degenerative joint disease in the lumbar spine but that he did not
meet any of the Listings. He further testified that Plaintiff could perform light work
including: frequently lifting and carrying ten pounds; occasionally lifting and carrying
eleven to twenty pounds; never lifting or carrying more than twenty-one pounds; sitting
for six out of eight hours, standing and walking for six out of eight hours; reaching,
handling, fingering, feeling, pushing and pulling continuously bilaterally; frequently
using his feet for pushing, pulling, pedal, levers, etc. bilaterally; frequently climbing
stairs and ramps; occasionally climbing ladders and scaffolds; frequently balancing and
crouching; occasionally crawling; and frequently working in unprotected heights,
exposed environments and working in proximity to heavy or moving machinery.
       Dr. Kwock concluded there was little evidence of spinal canal stenosis and no
evidence of nerve root involvement based on Plaintiffs normal and steady gait and
because the only sensory loss was in his right thigh. In according Dr. Kwock's opinion
great weight, the ALJ failed to acknowledge that it conflicted with the Remand Order and
the opinions of every treating physician. See Hidalgo v. Bowen, 822 F .2d 294, 297 (2d
Cir. 1987) ("A corollary to the treating physician rule is that the opinion of a non-
examining doctor by itself cannot constitute the contrary substantial evidence required to
override the treating physician's diagnosis.").
       In his November 24, 2014 decision, the ALJ relied on the opinions of consultative
physicians Leslie Abramson, MD, and Elizabeth White, MD, and other examining


                                              19
            Case 2:19-cv-00011-cr Document 18 Filed 12/22/20 Page 20 of 22




physicians, to conclude that Plaintiff could perform sedentary work. In his second
decision, he does not explain why Plaintiffs residual functional capacity increased from
sedentary to light work notwithstanding the arguable lack of improvement in his
symptoms.
       Because the ALJ failed to give "good reasons" for failing to accord controlling
weight to Dr. Shen's and Dr. King's opinions, the court GRANTS Plaintiffs motion to
reverse and DENIES the Commissioner's motion to affirm.
       F.     Whether the ALJ Misapplied the Medical Equivalence Rule.
       Plaintiff asserts that the ALJ misapplied the medical equivalence rule because he
should have considered Dr. Shen's conclusion that Plaintiffs "congenitally narrow spinal
canal causes a condition that is more debilitating and serious than a herniated disc as
demonstrated by the straight leg raise." (Doc. 9 at 15 .) Plaintiff contends that this is
precisely the type of evidence the ALJ should rely on in making equivalence
determinations.
       Under 20 C.F .R. § 404.1526, an impairment is "medically equivalent to an
impairment listed in Appendix 1 if it is at least equal in severity and duration to the
criteria of any listed impairment." To determine medical equivalence when the claimant
has an impairment described in Appendix 1 but does not exhibit the findings specified or
one or more findings is not as severe as specified, the ALJ must determine whether there
are other findings that are of at least equal medical significance. 20 C.F .R.
§ 404.1526(b)(l). The ALJ should consider all the evidence about a claimant's
impairment but not vocational factors. See 20 C.F.R. § 404.1526(c) (requiring the
Commissioner to consider "all evidence in [a] case record about [a claimant's]
impairment(s) and its effects on [a claimant] that is relevant to this finding.").
       A claimant does not demonstrate medical equivalence by "showing that the overall
functional impact of his unlisted impairment or combination of impairments is as severe
as that of a listed impairment." To qualify for benefits, a claimant must demonstrate he
meets all of the specified medical criteria. See Ottis v. Comm 'r ofSoc. Sec., 249 Fed.
App'x 887,888 (2d Cir. 2007) (citing Sullivan v. Zebley, 493 U.S. 521,531 (1990)).


                                              20
            Case 2:19-cv-00011-cr Document 18 Filed 12/22/20 Page 21 of 22




       Plaintiff argues that the ALJ failed to consider Dr. Shen' s determination of
medical equivalence. The court agrees that the issue of medical equivalence was not
adequately addressed in the ALJ' s decision. On remand, the ALJ should make a new
determination of medical equivalence in accordance with this Opinion and Order.
       G.     Whether Remand for the Calculation of Benefits is Warranted.
       Plaintiff seeks a remand for a calculation of benefits which is appropriate where
"the records provided persuasive evidence of total disability that rendered any further
proceedings pointless." Williams v. Apfel, 204 F.3d 48, 50 (2d Cir. 1999). A record
contains "persuasive proof" of disability when there is "no apparent basis to conclude"
that additional evidence "might support the Commissioner's decision." Rosa v.
Callahan, 168 F.3d 72, 83 (2d Cir. 1999). In deciding whether a remand is the proper
remedy, the Second Circuit has "stated that where the administrative record contains
gaps, remand to the Commissioner for further development of the evidence is
appropriate." Butts v. Barnhart, 388 F.3d 377, 385 (2d Cir. 2004), as amended on reh'g in
part, 416 F.3d 101 (2d Cir. 2005).
       ALJ Merrill previously concluded that Plaintiff was only able to perform work at a
sedentary level. Two consulting physicians, Drs. Abramson and White, reached that same
conclusion. In ALJ Merrill's second decision, he concluded that Plaintiff can perform
light work with certain restrictions but provided no explanation as to why and how
Plaintiffs exertional abilities had increased. The ALJ further failed to credit evidence
that Plaintiff can neither read nor write and violated the treating physician rule as it
pertains to Drs. King and Shen. Correction of these errors may result in a different
outcome. Because the operative facts remain in flux, the court cannot remand for a
calculation of benefits. See Rosa, 168 F.3d at 83 (holding that remand for calculation of
benefits is appropriate only when there is no "basis to conclude that a more complete
record might support the Commissioner's decision" that the claimant would be classified
as able to work). The court therefore DENIES Plaintiffs motion for remand for a
calculation of benefits.




                                              21
          Case 2:19-cv-00011-cr Document 18 Filed 12/22/20 Page 22 of 22




                                     CONCLUSION
      For the foregoing reasons, the court GRANTS Plaintiffs motion for an order
reversing the Commissioner's decision (Doc. 9) and DENIES the Commissioner's
motion to affirm (Doc. 14). The court REMANDS to a new ALJ for a determination
consistent with the Opinion and Order. In doing so, the court does not find that ALJ
Merrill is biased, however, it finds that his failure to follow the Remand Order requires
reassignment to a new ALJ so that error will not be repeated. See Sutherland v. Barnhart,
322 F. Supp. 2d 282, 292 (E.D.N.Y. 2004) (holding that remand to a new ALJ is
appropriate when there is a "clear indication that the ALJ will not apply the appropriate
legal standard on remand.").
SO ORDERED.                                                      ,,,cl
       Dated at Burlington, in the District of Vermont, this~ day of December, 2020.



                                                 Christina Reiss, Distnc u
                                                 United States District Court




                                            22
